         Case 3:20-cv-00715-SDD-RLB                Document 4      02/18/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


GREGORY STEWART                                                                CIVIL ACTION

VERSUS
                                                                                 20-715-SDD-RLB
JEFF LANDRY, ET AL.

                                              RULING

       On or about October 8, 2020 the pro se plaintiff, a person formerly confined at the

Ascension Parish Sheriff’s Office, filed this proceeding pursuant to 42 U.S.C. § 1983. See R. Doc.

1. Pursuant to correspondence dated December 22, 2020 (R. Doc. 2), the Court directed the

plaintiff to correct certain deficiencies within 21 days and advised that failure to do so would result

in dismissal of his suit without further notice.

       A review of the record now reflects that the plaintiff has failed to correct the deficiencies

as directed. Instead, a copy of the Deficiency Notice has been returned to the Court on January

13, 2021 as undeliverable, with a notation of “RETURN TO SENDER NOT DELIVERABLE AS

ADDRESSED UNABLE TO FORWARD.” See R. Doc. 3.

       Pursuant to Local Rule 41(b)(4) of the Court, the failure of a pro se litigant to keep the

Court apprised of a change of address may constitute a cause for dismissal for failure to prosecute

when a notice has been returned to a party or the Court for the reason of an incorrect address and

no correction is made to the address for a period of thirty (30) days. As a practical matter, the case

cannot proceed without an address where the plaintiff may be reached and where he may receive

pertinent pleadings, notices or rulings. Accordingly,
         Case 3:20-cv-00715-SDD-RLB              Document 4        02/18/21 Page 2 of 2




       IT IS ORDERED that the plaintiff’s claims be and are hereby dismissed, without

prejudice, for failure of the plaintiff to prosecute this proceeding and for failure to keep the Court

apprised of a current address.

       IT IS FURTHER ORDERED that, on motion of the plaintiff, filed within thirty (30) days,

and upon a showing of good cause the Court may consider reinstatement of the plaintiff’s claims

on the Court’s Docket. Judgment shall be entered accordingly.
                                                            18th
       Signed in Baton Rouge, Louisiana on February 17, 2021.




                                          S
                                          CHIEF JUDGE SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
